Name: Commission Regulation (EEC) No 2563/85 of 11 September 1985 amending the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 244/28 Official Journal of the European Communities 12. 9 . 85 COMMISSION REGULATION (EEC) No 2563/85 of 11 September 1985 amending the arrangements for imports of certain textile products originating in Taiwan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas in 1985 additional imports were required in regions of the Community for imports in 1985 of certain products of categories 35 and 67 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee set up under Council Regulation (EEC) No 1023/70, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3587/82 of 31 December 1982 on the arrangements for imports of certain textile products originating in Taiwan ('), as last amended by Regulation (EEC) No 853/83 (2), and in particular Article 2 (5) thereof, HAS ADOPTED THIS REGULATION : Article 1 Additional quantities of categories 35 and 67 products are hereby fixed and allocated to the United Kingdom, France and Benelux as indicated below : Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas (3), and in particular Article 2 thereof, Cate ­ gory No CCT heading No NIMEXE code (1985) Description Unit Member States Additional quantity for 1985 35 51.04 A IV 51.04-10, 11 , 13 , 15, 17, 18 , 21 , 23 , 25, 27, 28 , 32, 34, 36, 41 , 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elasto ­ meric yarn tonnes UK 100 (') 67 60.05 A II b) 5 B 60.06 B II III 60.05-93, 94, 95, 96, 97, 98, 99 60.06-92, 96, 98 60.05-97 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rubberized ; articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized, of wool, of cotton, or of man-made textile fibres a) Of which sacks and bags of a kind used for the packing of goods, made from polyethylene or poly ­ propylene strip tonnes BNL F 30 0 20 0 (') This quantity applies only for the products of NIMEXE codes 51.04-13 , 21 and 36. (2) These quantities apply only for the products 'covers for. the heads of tennis rackets of knitted fabrics coated with plastic material of tariff subheading 60.05 B. 0 OJ No L 374, 31 . 12. 1982, p. 1 . (2) OJ No L 98 , 16 . 4 . 1983, p. 1 . (3 OJ No L 124, 8 . 6 . 1970, p. 1 . 12. 9 . 85 Official Journal of the European Communities No L 244/29 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 September 1985. For the Commission Willy DE CLERCQ Member of the Commission